DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“common shaft” of claim 3
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "8" and "9" have both been used to designate “coils”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “8” has been used to designate both “lamination stacks” and “coils”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification




Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections


Claims 1, 4, and 11 are objected to because of the following informalities:  
Claim 1, “In a hydrokinetic turbine-generator system” should be changed to “A hydrokinetic turbine-generator system”
Claim 1, “such that residual torque on the system is balanced using electronic torque control” should be changed to “such that a residual torque on the system is balanced using an electronic torque control”
Claim 4, “generator pair has the armatures of each” should be changed to “generator pair has an armature of each”
Claim 11, “its” is open ended and unclear what limitation this is referring to therefore “its” should be replaced by proper element which “its” references.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recitation, “In a hydrokinetic turbine-generator system having one or more turbine- generators aligned into a water stream for conversion of hydrokinetic energy to electrical energy, the improvement whereby the one or more turbine-generators are direct-drive electrical generators controlled such that residual torque on the system is balanced using electronic torque control” is unclear because the claim preamble is narrative in form beginning with “in a hydrokinetic turbine-generator system” which results in the preamble, transition, and body lacking from the claim and as a result the claim is merely a preamble without defining any technical features of the invention and without any definition of the protection sought by the applicant.
Examiner encourages Applicant to amend the claim to recite, “A hydrokinetic turbine-generator system” at the beginning of the claim. Additionally, transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (interpreting the term "having" as open terminology, allowing the inclusion of other components in addition to those recited); Crystal Semiconductor Corp. v. TriTech Microelectronics Int’l Inc., 246 F.3d 1336, 1348, 57 USPQ2d 1953, 1959 (Fed. Cir. 2001) (term "having" in transitional phrase "does not create a presumption that the body of the claim is open"). Therefore, Applicant is further encouraged to utilize transitional phrases outlined in MPEP 2111.03 in order to make clear whether open or closed claim language is intended by the applicant.
Claim 1 recites the limitation "the improvement" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Perner (US 2010/0019499).
Regarding claim 1, Perner discloses a hydrokinetic turbine-generator system having one or more turbine-generators (2, 3 of Figures) aligned into a water stream for conversion of hydrokinetic energy to electrical energy (Para. 0039), 
the improvement whereby the one or more turbine-generators are direct-drive electrical generators (Para. 0039) controlled such that residual torque on the system is balanced using electronic torque control (0021, 0040-0041).
Regarding claim 2, Perner discloses wherein orienting the one or more turbine-generators (2, 3 of Figures) into the water stream is controlled using electronic torque control (Para. 0016, 0041).
Regarding claim 3, Perner discloses wherein one or more pairs of the turbine-generators (2, 3 of Figures) include two counter-rotating turbine-generators (see Figures 7, 8a) on a common shaft (55 of Figures).
Regarding claim 6, Perner discloses wherein the system is moored using a single-point mooring (1 of Figures; Para. 0036).
Regarding claim 9, Perner discloses wherein the electronic torque control includes control of system yaw (Para. 0040; yaw).
Regarding claim 11, Perner discloses wherein the one or more turbine-generators (2, 3 of Figures) each have a body (4 of Figures), a plurality of turbine blades (3 of Figures) each having a blade tip, generator components (16 of Figures), and a center-of-rotation (5 of Figures), and the generator components of each turbine-generator are located outside of its associated body (16 of Figures is located outside of the generator (2) body).
Regarding claim 12, Perner discloses wherein the generator components (16 of Figures) are located away from the blade (3 of Figures) tips.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perner (US 2010/0019499), in view of Auker (US 2018/0097427).
Regarding claim 4, Perner discloses all of the elements of the current invention as mentioned above, however does not disclose wherein each turbine-generator pair (2, 3 of Figures) has the armatures of each turbine-generator of the pair combined into a single component.
Auker discloses wherein each turbine-generator pair (10A, 10B of Figures) has the armatures (8 of Figures) of each turbine-generator of the pair combined into a single component.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the armatures of Perner for each turbine-generator of the pair combined into a single component, as taught by Auker, to produce electrical current from the mechanical power received by rotating elements [Auer: Para. 0031].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Perner (US 2010/0019499), in view of Trevarthen (US 2016/0327014).
Regarding claim 5, Perner discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the direct-drive electrical generators (2 of Figures) include water-lubricated bearings.
Trevarthen discloses wherein the direct-drive electrical generators (2 of Figures) include water-lubricated bearings (38 of Figures; Para. 0027, 0110).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to include water-lubricated bearings in the system of Perner, as taught by Trevarthen, to prevent water ingress [Trevarthen: Para. 0110].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Perner (US 2010/0019499), in view of Antonucci (US 2014/0138954).
Regarding claims 7, 8, Perner discloses wherein the electronic torque control includes control of system pitch, yaw (Para. 0038, 0040; pitch, yaw) (claim 7);
wherein the electronic torque control includes control of system pitch (Para. 0038, 0040; pitch) (claim 8).
Perner does not explicitly disclose wherein the electronic torque control includes control of system roll (claims 7, 8).
Antonucci discloses wherein the electronic torque control includes control of system roll (122 of Figure 9) (claims 7, 8).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the electronic torque control of Perner include control of system roll, as taught by Antonucci, to bring about the extraction of hydrokinetic energy from ocean currents [Antonucci: Para. 0005].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perner (US 2010/0019499), in view of Han (US 2018/0195582).
Regarding claim 10, Perner discloses wherein the turbine-generator system includes one or more turbine-generator bodies (4 of Figures) and wherein the one or more direct-drive electrical generators are direct-current (DC) power generators located outside of the turbine-generator bodies.
Perner does not disclose electrical generators are direct-current (DC) power generators located outside of the turbine-generator bodies.
Han discloses electrical generators are direct-current (DC) power generators (416 of Figures; Para. 0045) located outside of the turbine-generator bodies (see Figure 1 discloses a body with generator located outside of the body as indicated by (105) “to generator”).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the generator of Perner comprise a direct-current (DC) power generators located outside of the turbine-generator bodies, as taught by Han, to provide a direct current for powering a direct current constant speed motor for providing constant rotational speed input and for ease of maintenance and repair.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rhymes (US 2016/0333848), Lang (US 8,030,971), Hicks (US 2010/0276942) discloses a hydrokinetic system using electronic torque control.
Richer (WO 2012/103654 A1), Unno (US 2010/0084862), Todman (GB 2441821 A), Robson (US 7,291,936), Dehlsen (US 6,091,161) discloses using a pair of turbine-generators.
Desmeules (US 2011/0285136) discloses a hydrokinetic system having one or more turbine-generators.
Horiuchi (US 4,737,070) discloses a hydrokinetic system using a single point mooring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832